Order filed, November 17, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00657-CR
                                 ____________

                    DUSTIN JAMES STEVENS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 13CR2405


                                     ORDER

      The reporter’s record in this case was due October 30, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gail Jalufka, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM